Citation Nr: 1748578	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a left varicocele, status post surgery with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 1984 and from April 1993 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left varicocele and assigned a noncompensable rating effective January 31, 2012. The disability was recharacterized as left varicocele, status post surgery with scar, in a July 2015 rating decision, which increased the initial rating to 10 percent, effective January 31, 2012.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript is of record.       The claim was denied by the Board in a March 2016 decision.  

The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court) and in a June 2017 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate the March 2016 Board decision that denied entitlement to an initial rating in excess of 10 percent    for left varicocele, status post surgery with scar.  In a June 2017 Order, the Court granted the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion determined that the Board should undertake development to determine if the Veteran's disability has two distinct manifestations (i.e., both varicose veins and a neurological disability), and whether separate ratings are warranted. Given the foregoing, the Board finds that a clarifying medical opinion should be obtained from the examiner who conducted the January 2015 Disability Benefits Questionnaires (DBQs). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disability.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Return the claims file to the examiner who conducted the January 2015 DBQs. If that examiner is not available, the opinion should be obtained from another qualified examiner.  If a new examination is deemed necessary       to respond to the question presented, one should be scheduled. 

The examiner is asked to explain if the service-connected left varicocele, status post surgery with scar, has two distinct manifestations (i.e., both varicose veins and a neurological disability), with discussion as to why or why not.  In providing the opinion, the examiner must address the symptomatology reported by the Veteran during examinations conducted in March 2012, April 2012, and December 2013, and must also address the remarks regarding the disability as a varicose vein made by the examiners who conducted those examinations.  The examiner should also indicate whether there are any symptoms from the varicocele that are distinct from the neurological complaints/findings. 

3.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate     period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all     claims that are remanded by the Board or by the United States Court of Appeals     for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


